Citation Nr: 1011886	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  95-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as due to Agent Orange and asbestos exposure. 


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The Veteran had active service from February 1960 to February 
1974.  The Veteran served in the Republic of Vietnam (RVN) 
from October 4, 1969 to October 3, 1971.

The Veteran has raised the issue of entitlement to service 
connection for a liver disorder, claimed as secondary to the 
service-connected malaria.  (See VA Form 21-4138, Statement 
in Support of Claim, dated and signed by the Veteran in 
September 2001).  As this issue has not been developed for 
appellate consideration, it is REFERRED to the RO for 
appropriate action.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  By that rating action, the RO, in part, 
determined that new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for a lung disorder, claimed as due to asbestos 
exposure.  The Veteran appealed the RO's December 1994 rating 
action to the Board.  In an August 2000 decision, the Board, 
in part, reopened and remanded the claim for additional 
development.  

In June 2004, May 2007, and May 2008, the Board again 
remanded the claim on appeal for additional substantive 
development, to include scheduling the Veteran for a VA 
examination, as well as for compliance with decisions by the 
appellate courts.  The VA examination was conducted in July 
2007, and an addendum to that report was provided in February 
2009.  

Due to recently-issued case precedent and the fact that the 
Board's prior remand directives have not been adequately 
completed, the Board is compelled to again REMAND the claim 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.




REMAND

The record reflects that in August 2000, the Board reopened 
and remanded the Veteran's claim for further development.  At 
that time and since his submission of the original claim in 
August 1991, the Veteran had alleged that he has had 
continuous symptoms of a lung disability since his active 
military service.

Subsequent to the Board's remand of May 2008, the Court of 
Appeals for the Federal Circuit (Federal Circuit) issued its 
decision in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  In substance, the Davidson decision amplified the 
Federal Circuit's and the Court of Appeals for Veterans 
Claims (Court) rulings that  lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness. Davidson, 581 F. 3rd at 1315-16; 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  

Davidson also reiterated prior caselaw in observing that 
generally, in order to establish direct service connection, 
three elements must be established. There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Davidson, 581 F.3d at 1316; see 38 C.F.R. § 
3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

It has also long been held that in the evaluation of 
evidence, the Board may not rely upon its own unsubstantiated 
medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); 
Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 
Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  see also 38 C.F.R. § 4.28 ["If a diagnosis is not 
supported by the findings on the examination report of if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."].


The Veteran's application for service connection meets the 
requirement of a current disability.  The record indicates 
that in October 1991 (shortly before he submitted his 
application to reopen his claim), the Veteran was diagnosed 
with chronic obstructive pulmonary disease, and that he has 
had periodic bronchitis.  The diagnosis of chronic 
obstructive pulmonary disease was recently confirmed in May 
2004 and in July 2007.  

However, and in light of Davidson, the evidence regarding 
questions of a nexus to service and an in-service event 
remain uncertain, notwithstanding a July 2007 VA examination 
and a February 2009 addendum issued.  

As to the question of a nexus, the Veteran is competent to 
allege that he has had continuous symptoms of a lung disorder 
or breathing problems since service.  "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  

Service treatment records include chest clinic records, dated 
in 1968 and 1969, reflecting that the Veteran had received 
isoniazid (INH) treatment.  A February 1971 Report of Medical 
History, contained a history that the Veteran had been 
exposed to tuberculosis.  When examined for service 
separation in December 1973, the Veteran's chest was 
evaluated as "normal."  However, a January 4, 1974 chest x-
rays showed pleural thickening.  The radiologist reported 
that this finding was "probably of a chronic nature," that 
"may be normal for [the Veteran]."  The radiologist noted 
that "some forms of chronic lung disease, such as asbestosis 
is possible."

Although previous remands by the Board have requested that a 
VA medical examiner specifically address the 1974 
radiographic studies, this has not been accomplished.  

In October 1980, a non-VA x-ray detected generally 
accentuated lung markings, with no acute focal parenchymal 
disease process shown.  There was evidence suggesting the 
presence of pleural thickening along the lateral chest walls, 
and small scattered round densities in the lung parenchyma 
were suspected to be due to pneumoconiosis.  It was noted 
that the Veteran was smoking one and one-half packs of 
cigarettes per day.  

In a December 1980 follow-up x-ray, the Veteran was diagnosed 
as having right upper lobe pneumonia.  

During an October 1991 VA examination, the Veteran was noted 
to have had "reduced breath sounds."  Emphysematous 
configuration of the chest was noted and he was observed to 
be short of breath on disrobing.  VA x-ray testing was also 
conducted.  It was noted that he was then smoking one-half of 
a pack of cigarettes per day, and he was worked for six 
months in underground mines.  In an October 1991 x-ray, an 
examiner opined that the Veteran's then-apparent suboptimal 
inspiratory effort "may reflect moderate obesity."  He also 
noted diffuse increase in interstitial markings, and that 
widening of the lateral pleural stripe may reflect parietal 
pleural fat deposition.

Records from the Mountain Home VA Medical Center dated since 
the inception of the claim also reflect periodic treatments 
for breathing-related symptoms.  

However, the record also suggests that the Veteran's reported 
shortness of breath symptoms may have been due to obesity and 
non-service-connected angina.  The Board is unable to 
evaluate this lay and medical evidence without further 
medical inquiry.

Given these factors, and the fact that the Board cannot 
comprehensively evaluate the Veteran's competent report of 
continuous symptoms since service, the Board again REMANDS 
this appeal to the RO/AMC for the following actions:

1.  The RO/AMC will:

a.  Ascertain if the Veteran has 
received any VA, non-VA, or other 
medical treatment for a lung 
disorder that is not evidenced by 
the current record.  The Veteran 
should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  

b.  Advise the Veteran that it is 
his responsibility to provide 
competent medical evidence or the 
identities and addresses of any 
medical care providers who have 
expressed such an opinion, that any 
current lung disorder is the result 
of his presumed exposure to 
herbicides while the Veteran was 
stationed in Vietnam; and/or claimed 
exposure to asbestos - including 
substantiation that he was so 
exposed to asbestos.  

c.  The RO/AMC should then obtain 
these records and associate them 
with the claims folder.  

2.  After the passage of a reasonable 
amount of time or upon the Veteran's 
response, the RO/AMC will return the 
claims folder, together with a copy of 
this remand, to the examiner who 
conducted the July 2007 VA examination 
and/or the examiner who issued the 
February 2009 addendum to the July 2007 
examination for a further addendum.  The 
reviewing examiner will specifically 
respond to the following inquiries with 
detailed responses:  

a.  With specific reference to the 
January 1974 in-service radiographic 
findings of "probable chronic 
pleural thickening," does such a 
finding represent the onset or 
presence of a disability such as 
chronic obstructive pulmonary 
disease or what may be termed a 
laboratory finding?  

b.  If the January 1974 in-service 
radiographic findings of "probable 
chronic pleural thickening" 
represent a laboratory finding, 
could such a finding result in the 
eventual onset of right upper lobe 
pneumonia which was noted in 
December 1980?  

c.  With specific reference to the 
May 2002 VA examination which found 
that the Veteran had no 
"significant pulmonary disease," 
can that finding be medically 
reconciled with the October 1991, 
May 2004 and July 2007 diagnoses of 
chronic obstructive pulmonary 
disease - that is, although the 
Veteran was shown to have no 
"significant disease" in May 2002, 
did he nonetheless have a diagnosis 
of chronic obstructive pulmonary 
disease of any severity and if so, 
is it attributable to military 
service?

d.  With specific regard to all of 
the Veteran's reports of shortness 
of breath beginning in service and 
continuing thereafter, is there any 
clinical evidence supporting an in-
service; or caused-by-service-
etiology for such complaints 
(including abnormalities of the 
pulmonary, respiratory and 
cardiovascular systems including 
angina and any other identified 
causes)?

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claim, 
including the conduct of any other 
appropriate VA examinations deemed 
necessary by the RO/AMC or the medical 
examiner, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO/AMC should review and 
readjudicate the claims.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the Veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).


While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  

The Veteran is advised that it is his responsibility to 
report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not report for any 
examinations scheduled, documentation should be obtained 
which shows that notice scheduling the examinations was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



